          Case 1:19-cr-10319-PBS Document 4 Filed 09/04/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                )   Criminal No. 19-10319 (PBS)
UNITED STATES OF AMERICA                        )
                                                )
              v.                                )
                                                )
JOHN M. LYNCH,                                  )
                                                )
                      Defendant                 )

                              MOTION FOR RULE 11 HEARING

       By and through the undersigned Assistant U.S. Attorney, the United States, with the

defendant’s assent, requests that the Court schedule a plea hearing in the above-captioned matter

on September 12, 2019, pursuant to Fed. R. Crim. P. 11. At that time, the parties anticipate filing

a Waiver of Indictment with the Court, with the defendant to plead guilty to the two-count

Information, which was docketed at ECF Dkt. No. 1.

                                             Respectfully submitted,
                                             ANDREW E. LELLING
                                             United States Attorney

                                          By:s/ Dustin Chao
                                             DUSTIN CHAO
                                             Assistant U.S. Attorney

                              CERTIFICATE OF SERVICE

I hereby certify that this document has been filed electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF).

                                             s/ Dustin Chao
                                             DUSTIN CHAO
                                             Assistant U.S. Attorney


Date: September 4, 2019
